UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-566



In Re:   ROBERT LEE HOOD,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-97-83-1-MU)


Submitted:   June 18, 1998                   Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Lee Hood, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner filed this petition for a writ of mandamus seeking

to have this court direct the district court to act on his com-

plaint. We find no unreasonable delay. Therefore, while we grant

leave to proceed in forma pauperis, we deny the petition without

prejudice to Petitioner’s right to refile the petition. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                2